DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered, including the after final amendment dated 1/22/2021. Accordingly, claims 1, 4-5, 7-8 and 11 are amended and claims 3 and 6 are canceled. 

Claim Rejections - 35 USC § 112
The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn as a result of the amendment and applicant arguments. 

Allowable Subject Matter
As a result of the amendment, claims 1-2, 4-5 and 7-13 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of a “route information conversion system comprising: a route information transmission apparatus; and a route information reception apparatus, wherein the route information transmission apparatus comprises a first memory coupled to a first processor, the first memory storing instructions, that when executed by the first processor, configure the first processor to: generate a search result of a route search with reference to first map data; generate position reference information indicating a road corresponding to the search result; and generate peripheral road information indicating a road branching from the road corresponding to the search result and being different from the road corresponding to the search result, and the route information reception apparatus comprises a second memory coupled to a 
Page 2 of 16Serial No. 16/308,541





 Responsive to Office Action mailed October 22, 2020restore route information on second map data from the position reference information; and
determine whether the search result on the first map data and the route information on the second map data match each other with reference to the peripheral road information, wherein the peripheral road information includes information indicating coordinates and attributes of one or more road links constituting a branch road which branches from the route and intersects with another road that is different from the route in the first map data, 
wherein the second processor is further configured to compare the peripheral road information with the second map data to determine whether the search result on the first map data and the route information on the second map data match each other, 
wherein the position reference information includes information indicating presence or absence of a first branch road branching from the route in the first map data, and 
wherein the second processor is further configured to: 
restore the route information on the second map data by selecting a candidate link corresponding to the route in the second map data, determine presence or absence of the first branch road based on the position reference information and determine presence or absence of a second branch road branching from the candidate link based on the second map data, Page 3 of 16Serial No. 16/308,541 Amendment filed January 22, 2021 Responsive to Office Action mailed October 22, 2020
determine presence of at least one road link of the second map data existing within a predetermined radius R of a circular area from the first branch road; and 
determine absence of the at least one road link of the second map data within the predetermined radius R of a circular area from the first branch road and as a result confirm that the at least one road link of the second map data and the first branch road are the same link; 
determine presence of the at least one road link of the first map data within the predetermined radius R of a circular area from the second branch road; and 
determine absence of the at least one road link of the first map data within the radius of the predetermined threshold R from the second branch road and as a result confirm that the at least one road link of the first map data and the second branch road are the same link” as recited in amended 
The closest prior art, Okude, operates in a fundamentally different manner than the newly amended claim language. For example, Okude fails to disclose first processor to “generate a search result of a route search with reference to first map data”, a second processor receiving information from a “route information reception apparatus” to “restore route information on second map data from the position reference information” wherein the second processor is used to “compare the peripheral road information with the second map data to determine whether the search result on the first map data and the route information on the second map data match each other” the second processor used to “restore the route information on the second map data by selecting a candidate link corresponding to the route in the second map data, determine presence or absence of the first branch road based on the position reference information and determine presence or absence of a second branch road branching from the candidate link based on the second map data” and to 
determine presence of at least one road link of the second map data existing within a predetermined radius R of a circular area from the first branch road; and 
determine absence of the at least one road link of the second map data within the predetermined radius R of a circular area from the first branch road and as a result confirm that the at least one road link of the second map data and the first branch road are the same link; 
determine presence of the at least one road link of the first map data within the predetermined radius R of a circular area from the second branch road; and 
determine absence of the at least one road link of the first map data within the radius of the predetermined threshold R from the second branch road and as a result confirm that the at least one road link of the first map data and the second branch road are the same link” such that the determination of presence and absence for existence and confirmation in both the first and second map data all use the same predetermined radius R of a circular area (from a first branch road, and second branch road) and in combination with all other limitations recited in claim 1 and similarly recited in independent claims 8 and 11.  Although Okude discloses searching for a branch road (FIG. 4) using distance from a known road, Okude does fails to teach, disclose, or suggest determine presence of at least one road link of the second map data, determine absence of the at least one road link of the second map data, determine presence of the at least one road link of the first map data, and determine absence of the at least one road link of the first map data wherein each of these determinations are made by checking for various particular road segment types within a “predetermined radius R of a circular area”. In addition, there was no other prior art reference that taught, disclosed or suggested this combination of required features provided in the required order recited in claim 1, nor is there any reason to modify or combine prior art references in the manner recited in claim 1 absent the applicant's disclosure.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Citation
	U.S. Patent Application Publication No. 2006/0241858 is cited to disclose a comparison between two map data and correcting map data based on the absence of corresponding data based on shapes (i.e., claim 10) wherein the branch roads are confirmed or denied in the correction based on branch shape (FIG. 11 “branch shape data extraction unit”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667